DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyaman Amin Amer on 11/04/21.

The application has been amended as follows: 

Please amend claim 1 to read as follows:
A method, comprising: 
receiving seismic data associated with a region, wherein the region comprises one or more earth subsurface layers represented by a plurality of points, and each point is associated with a seismic velocity; 
determining seismic velocities at the plurality of points by iteratively updating the seismic velocities based on a plurality of gradient values; 
determining synthetic seismic data to be used in an iteration based on seismic velocities at the plurality of points determined from a last iteration, wherein each gradient value corresponds to a point and is determined by evaluating a gradient of an objective function at a location of the point, and wherein:
J =             
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                            ,
                             
                            x
                            ,
                            ω
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                ∂
                                                ω
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        ,             
                
                    
                        C
                    
                    -
                
            
        (x, ω, xs) = d*(x, ω, xs) p(x, ω, xs), d(x, ω, xs) represents received seismic data at a receiver location x due to activation of a source at the source location xs, p(x, ω, xs) represents the synthetic seismic data, * represents a conjugate operation, ω is an angular frequency, and 
displaying a seismic image of the one or more earth subsurface layers based on the determined seismic velocities.

Please cancel claim 3.
Please amend claim 8 to read as follows:
A system, comprising: 
a computer memory; and 
one or more processors interoperably coupled with the computer memory and configured to perform operations comprising: 
receiving seismic data associated with a region, wherein the region comprises one or more earth subsurface layers represented by a plurality of points, and each point is associated with a seismic velocity; 
determining seismic velocities at the plurality of points by iteratively updating the seismic velocities based on a plurality of gradient values;
determining synthetic seismic data to be used in an iteration based on seismic velocities at the plurality of points determined from a last iteration, wherein each gradient value corresponds to a point and is determined by evaluating a gradient of an objective function at a location of the point, and wherein:
the objective function is J =             
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                            ,
                             
                            x
                            ,
                            ω
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                ∂
                                                ω
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        ,             
                
                    
                        C
                    
                    -
                
            
        (x, ω, xs) = d*(x, ω, xs) p(x, ω, xs), d(x, ω, xs) represents received seismic data at a receiver location x due to activation of a source at the source location xs, p(x, ω, xs) represents the synthetic seismic data, * represents a conjugate operation, and ω is an angular frequency; and 
 displaying a seismic image of the one or more earth subsurface layers based on the determined seismic velocities.

Please cancel claim 10.
Please amend claim 15 to read as follows:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving seismic data associated with a region, wherein the region comprises one or more earth subsurface layers represented by a plurality of points, and each point is associated with a seismic velocity; 

determining synthetic seismic data to be used in an iteration based on seismic velocities at the plurality of points determined from a last iteration, wherein each gradient value corresponds to a point and is determined by evaluating a gradient of an objective function at a location of the point, and wherein:
the objective function is J =             
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            
                                
                                    x
                                
                                
                                    s
                                
                            
                            ,
                             
                            x
                            ,
                            ω
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                ∂
                                                ω
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        ,             
                
                    
                        C
                    
                    -
                
            
        (x, ω, xs) = d*(x, ω, xs) p(x, ω, xs), d(x, ω, xs) represents received seismic data at a receiver location x due to activation of a source at the source location xs, p(x, ω, xs) represents the synthetic seismic data, * represents a conjugate operation, ω is an angular frequency; and 
displaying a seismic image of the one or more earth subsurface layers based on the determined seismic velocities.

Please cancel claim 17.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejections under 35 U.S.C. 112, 102, and 103 of claims 1-20.  Accordingly the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, and 19-20 are allowed.
The claimed limitations "evaluating a gradient of an objective function at a location of the point, and wherein: the objective function is J =                     
                        
                            
                                1
                            
                            
                                2
                            
                        
                        
                            
                                ∑
                                
                                    
                                        
                                            x
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    x
                                    ,
                                    ω
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ∂
                                                        
                                                            
                                                                C
                                                            
                                                            -
                                                        
                                                    
                                                    
                                                        ∂
                                                        ω
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                ,                     
                        
                            
                                C
                            
                            -
                        
                    
                (x, ω, xs) = d*(x, ω, xs) p(x, ω, xs), d(x, ω, xs) represents received seismic data at a receiver location x due to activation of a source at the source location xs, p(x, ω, xs) represents the synthetic seismic data, * represents a conjugate operation, ω is an angular frequency" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Washbourne (9075159), teaches receiving seismic data associated with a region, wherein the region comprises one or more earth subsurface layers represented by a plurality of points, and each point is associated with a seismic velocity; determining seismic velocities at the plurality of points by iteratively updating the seismic velocities based on a plurality of gradient values; determining synthetic seismic data to be used in an iteration based on seismic velocities at the plurality of points determined from a last iteration, wherein each gradient value corresponds to a point and is determined by evaluating a gradient of an objective function at a location of the point, and displaying a seismic image of the one or more earth subsurface layers based on the determined seismic velocities.  However it does not teach the objective function is J =                     
                        
                            
                                1
                            
                            
                                2
                            
                        
                        
                            
                                ∑
                                
                                    
                                        
                                            x
                                        
                                        
                                            s
                                        
                                    
                                    ,
                                     
                                    x
                                    ,
                                    ω
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ∂
                                                        
                                                            
                                                                C
                                                            
                                                            -
                                                        
                                                    
                                                    
                                                        ∂
                                                        ω
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                .  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645